Exhibit 10.75

 

OCCAM NETWORKS, INC.

 

EXECUTIVE OFFICER STOCK GRANT PROGRAM

 

RESTRICTED STOCK GRANT AGREEMENT

 

September 12, 2005

 

WHEREAS, the Board of Directors of Occam Networks, Inc., a Delaware corporation
(the “Company”), has determined that the grant of restricted stock to the
Company’s Chief Executive Officer as consideration for services previously
performed by such executive officers on behalf of the Company is an effective
means to align management interest with stockholder interests;

 

WHEREAS, the continued participation of the Chief Executive Officer is
considered by the Company to be valuable to the Company’s growth; and

 

WHEREAS, the Company is willing to grant, and the Chief Executive Officer named
below is willing to accept, shares of the Company’s authorized Common Stock, par
value $0.001 per share, according to the terms and conditions contained herein.

 

I. NOTICE OF GRANT OF RESTRICTED STOCK

 

     Executive Officer: Robert Howard-Anderson (“Executive Officer”)

 

     Address: 77 Robin Hill Road, Santa Barbara, CA 93117

 

You have been granted shares of restricted stock of the Company, subject to the
terms and conditions of this Agreement:

 

     Date of Grant                                       
                         September 12, 2005

 

     Total Number of Shares of Restricted Stock                600,000

 

II. AGREEMENT

 

1. Issuance of Shares. Executive Officer hereby accepts from the Company, and in
consideration of past services to the Company, the Company hereby issues to
Executive Officer, an aggregate of 600,000 shares of Common Stock (the
“Shares”). The Company will, promptly after execution of this Agreement, issue a
certificate representing the Shares registered in the name of Executive Officer.
In return, the Executive Officer will deliver to the Company an executed
counterpart of this Agreement.

 

2. Vesting. All of the Shares shall be fully vested upon issuance to the
Executive Officer.



--------------------------------------------------------------------------------

3. Definitions. As used herein, the following definitions will apply:

 

(a) “Board” means the Board of Directors of the Company or any committee of an
individual or individuals that has been designated by the Board to administer
this Agreement.

 

(b) “Commission” means the United States Securities and Exchange Commission.

 

(c) “Common Stock” means the common stock of the Company, par value $0.001 per
share.

 

(d) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

        (i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock Exchange
(NYSE), its Fair Market Value will be the closing sales price for such stock (or
the closing bid, if no sales were reported) as quoted on such exchange or system
for the day of determination, as reported in The Wall Street Journal or such
other source as the Board deems reliable;

 

        (ii) If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share of
Common Stock will be the mean between the high bid and low asked prices for the
Common Stock on the day of determination, as reported in The Wall Street Journal
or such other source as the Board deems reliable; or

 

        (iii) In the absence of an established market for the Common Stock, the
Fair Market Value will be determined in good faith by the Board.

 

(e) “Securities Act” means the United States Securities Act of 1933, as amended.

 

4. Withholding of Taxes. The Company will withhold otherwise deliverable Shares
having a Fair Market Value equal to the minimum amount required to be withheld
for the payment of income, employment and other taxes which the Company
determines must be withheld (the “Withholding Taxes”) with respect to such
Shares pursuant to such procedures as the Board may specify. The Company will
not retain fractional Shares to satisfy any portion of the Withholding Taxes.
Accordingly, Executive Officer will pay to the Company an amount in cash
sufficient to satisfy the remaining Withholding Taxes due and payable as a
result of the Company not retaining fractional Shares. Should the Company be
unable to procure such cash amounts from Executive Officer, Executive Officer
agrees and acknowledges that Executive Officer is giving the Company permission
to withhold from Executive Officer’s paycheck(s) an amount equal to the
remaining Withholding Taxes due and payable as a result of the Company not
retaining fractional Shares.

 

5. Investment Representations. In connection with the acceptance of the Shares,
the Executive Officer represents to the Company the following:

 

-2-



--------------------------------------------------------------------------------

(a) The Executive Officer is acquiring the Shares for investment for the
Executive Officer’s own account only and not with a view to, or for resale in
connection with, any “distribution” thereof within the meaning of the Securities
Act.

 

(b) The Executive Officer understands that the Shares have not been registered
under the Securities Act by reason of a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of the
Executive Officer’s investment intent as expressed herein. In this connection,
the Executive Officer understands that, in the view of the Commission, the
statutory basis for such exemption may not be present if the Executive Officer’s
representations meant that the Executive Officer’s present intention was to hold
these Shares for a minimum capital gains period under the tax statutes, for a
deferred sales, for a market rise, for a sale if the market does not rise, or
for a year or any other fixed period in the future.

 

(c) The Executive Officer further acknowledges and understands that the Shares
must be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available. The
Executive Officer further acknowledges and understands that the Company is under
no obligation to register the Shares. The Executive Officer understands that the
certificate evidencing the Shares will be imprinted with a legend which
prohibits the transfer of the Shares unless they are registered or such
registration is not required in the opinion of counsel satisfactory to the
Company.

 

6. Tax Consequences. The Executive represents and warrants that he has reviewed
with his own tax and financial advisors the federal, state, local, and foreign
tax consequences of this investment and the transactions contemplated by this
Agreement (including, without limitation, the withholding provisions of
Section 4 of this Agreement). The Executive is relying solely on such tax and
financial advisors and not any statements or representations of the Company or
any agent of or legal, tax, or financial advisor to the Company. The Executive
understands that he (and not the Company) shall be responsible for Executive’s
own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.

 

7. Stock Certificate Legends. The share certificate evidencing the Shares issued
hereunder will be endorsed with the following legends:

 

        (a) THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT FOR OR WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.

 

(b) Any legend required by any applicable state securities laws.

 

8. Additional Actions. The parties will execute such further instruments and
take such further action as may reasonably be necessary to carry out the intent
of this Agreement.

 

-3-



--------------------------------------------------------------------------------

9. General Provisions.

 

        (a) This Agreement will be governed by the internal substantive laws,
but not the choice of law rules of California. This Agreement represents the
entire agreement between the parties with respect to the issuance of the Shares
by Executive Officer.

 

        (b) Any notice, demand or request required or permitted to be given by
either the Company or Executive Officer pursuant to the terms of this Agreement
will be in writing and will be deemed given when delivered personally or
deposited in the U.S. mail, First Class with postage prepaid, and addressed to
the parties at the addresses of the parties set forth at the end of this
Agreement or such other address as a party may request by notifying the other in
writing.

 

        (c) The rights of the Company under this Agreement will be transferable
to any one or more persons or entities, and all covenants and agreements
hereunder will inure to the benefit of, and be enforceable by the Company’s
successors and assigns.

 

        (d) Either party’s failure to enforce any provision of this Agreement
will not in any way be construed as a waiver of any such provision, nor prevent
that party from thereafter enforcing any other provision of this Agreement. The
rights granted both parties hereunder are cumulative and will not constitute a
waiver of either party’s right to assert any other legal remedy available to it.

 

        (e) Executive Officer agrees upon request to execute any further
documents or instruments necessary or desirable to carry out the purposes or
intent of this Agreement.

 

        (f) EXECUTIVE OFFICER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREUNDER DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE FOR ANY PERIOD OR AT ALL, AND
SHALL NOT INTERFERE WITH EMPLOYEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY AT ANY TIME, WITH OR WITHOUT CAUSE.

 

By Executive Officer’s signature below, Executive Officer represents that he or
she is familiar with the terms and provisions of this Agreement and hereby
accepts it subject to all of the terms and provisions hereof. Executive Officer
has reviewed this Agreement in its entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement, and fully understands
all provisions of this Agreement. Executive Officer agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board upon any
questions arising under this Agreement. Executive Officer further agrees to
notify the Company upon any change in the residence indicated below.

 

[Remainder of Page Intentionally Left Blank]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Restricted Stock Grant Agreement is deemed made as of
the date first set forth above.

 

OCCAM NETWORKS, INC. By     /s/ Howard Bailey Title     CFO EXECUTIVE OFFICER
  /s/ Robert Howard-Anderson Robert Howard-Anderson ADDRESS: 77 Robin Hill Road
Santa Barbara, CA 93117

 

[Signature Page to Restricted Stock Grant Agreement]